 Case:20-02169-MCF11 Doc#:87 Filed:12/01/20 Entered:12/01/20 17:29:17        Desc: Main
                            Document Page 1 of 1


1                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                    CASE NO. 20-02169-MCF11
4     LIMENOS CORPORATION                      Chapter 11

5

6
     XX-XXXXXXX
7
                     Debtor(s)                     FILED & ENTERED ON DEC/01/2020
8

9
                                           ORDER
10
           The Debtor's objections to claims number 7-1 and 8-1 (Docket Nos. 55 and
11
     56) are denied for failure to give proper notice.   The Debtor cannot give notice
12
     to the claimants at the address of their counsel. Furthermore, upon review of
13
     the claims, the court orders the following:
14
              (1) Debtor must give notice and file the corresponding certificate of
15   service, on or before December 7, 2020, at 2:00 PM, of the bankruptcy proceeding
     to creditor Equal Employment Opportunity Commission and its respective counsel;
16
              (2) Debtor must inform the status of the case in the United States
17
     District Court for the District of Puerto Rico on or before December 7, 2020,
18   at 2:00 PM; and
              (3) Debtor is ordered to show cause, on or before December 7, 2020, at
19
     2:00 PM, why the confirmation should not be held in abeyance or vacated for
20
     failing to notify at the confirmation hearing that these contested issues were
21   still pending resolution.

22
           IT IS SO ORDERED.
23
           In San Juan, Puerto Rico, this 1 day of December, 2020.
24

25

26

27

28

29

30

31

32
